 



Exhibit 10.1
THIS AGREEMENT made as of December 29, 2006.
BETWEEN:
GLOBE LABORATORIES INC.,
a company amalgamated under the laws of British Columbia
(the “Vendor”)
AND:
CHEMOKINE THERAPEUTICS (B.C.) CORP.,
a company incorporated under the laws of British Columbia
(the “Purchaser”)
AND:
CHEMOKINE THERAPEUTICS CORP.
a corporation incorporated under the laws of Delaware
(“CTC”)
WHEREAS:

A.   CTC and the Vendor entered into a Development Agreement dated January 1,
2003 (the “Development Agreement”) with respect to the Vendor providing
biotechnology research and development for the benefit of CTC;   B.   The Vendor
and CTC wish to cease future research and development under the Development
Agreement;   C.   The Purchaser is a wholly-owned subsidiary of CTC; and   D.  
The Vendor desires to sell and the Purchaser desires to purchase certain assets
of the Vendor on an “as is” basis and otherwise subject to the terms and
conditions set forth in this Agreement.

THIS AGREEMENT WITNESSES THAT, in consideration of the premises and the
covenants and agreements herein contained, the Vendor and the Purchaser agree as
follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions.
In this Agreement unless otherwise expressly provided:

1



--------------------------------------------------------------------------------



 



“Agreement” means this agreement and all amendments made hereto by written
agreement between the Vendor, the Purchaser and CTC;
“Assets” has the meaning set out in Section 2.1;
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
British Columbia;
“Closing Date” means January 1, 2007 or such other date as may be agreed to in
writing between the Vendor and the Purchaser;
“Effective Time” means 12:01 a.m. (Vancouver time) on the Closing Date or such
other time on the Closing Date as the parties hereto may agree;
“Employees” means all employees employed by the Vendor as at today’s date,
except Gleb Feldman and Yong Chen;
“Excluded Liabilities” has the meaning set out in Section 2.2;
“IRAP Agreement” means the contribution agreement which came into effect on
November 1, 2005 between the Vendor and the National Research Council Canada;
“Purchase Price” has the meaning set out in Section 3.1; and
“Sublease” means the Vendor’s interest in a certain sublease described in an
Extension and Amendment of Sub-Lease between Discovery Parks Trust and the
Vendor dated for reference the 13th day of December, 2006, covering certain
premises located at the Gerald McGavin Building at 2386 East Mall, University of
British Columbia, Vancouver, British Columbia.
1.2 Interpretation.
In this Agreement:

  (i)   “this Agreement” means this agreement as supplemented or amended and in
effect from time to time and includes the attached schedules;     (ii)   all
references to a designated “Article”, “section”, “subsection” or other sub or to
a schedule are to the designated Article, section, subsection or other sub of or
schedule to this Agreement;     (iii)   the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, section, subsection, schedule or other sub of
this Agreement;     (iv)   the headings are for convenience only and do not form
a part of this Agreement and are not intended to interpret, define or limit the
scope, extent or intent of this Agreement or any of its provisions;

2



--------------------------------------------------------------------------------



 



  (v)   the singular of any term includes the plural, and vice versa, and any
reference to the masculine, feminine or neuter, as the case may be, will include
a reference to each of the masculine, feminine or neuter, as the case may be,
and where applicable, a corporation, the word “or” is not exclusive and the word
“including” is not limiting whether or not non-limiting language (such as
“without limitation” or “but not limited to” or words of similar import) is used
with reference thereto but rather refers to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter;     (vi)   any reference to currency is to Canadian
currency;     (vii)   any reference to a statute includes a reference to such
statute and to the regulations made pursuant thereto with all amendments made
thereto and in force from time to time, and to any statute or regulations that
may be passed which has the effect of supplementing or superseding such statute
or such regulations; and     (viii)   any reference to an entity includes and is
also a reference to any entity that is a successor to such entity.

1.3 Governing Law.
This Agreement and all matters arising hereunder will be governed by and
construed in accordance with the laws of the Province of British Columbia and
the federal laws of Canada applicable therein.
ARTICLE 2
SALE AND PURCHASE OF ASSETS
2.1 Assets to be Sold and Purchased.
Upon and subject to the terms and conditions hereof, the Vendor hereby agrees to
sell, transfer and assign to the Purchaser, and the Purchaser hereby agrees to
purchase and accept from the Vendor the property and equipment owned by the
Vendor listed in Schedule A hereto together with the subleasehold interest
(including improvements) described in Schedule E (collectively, the “Assets”),
free and clear of all liens, charges and encumbrances.
The Purchaser agrees to assume the obligations of the lease for the photocopy
machine to be transferred from the Vendor to the Purchaser on the Closing Date.
2.2 Excluded Liabilities.

  (a)   Except as provided in this Agreement, the Purchaser will not assume and
will not be liable for any other obligations or liabilities of the Vendor
whatsoever including, without limiting the generality of the foregoing:

  (i)   any obligation to any Employee accrued up to the Closing Date;

3



--------------------------------------------------------------------------------



 



  (ii)   any taxes or amounts due under the Income Tax Act (Canada) or any other
taxes whatsoever that may be or become payable by the Vendor, or any income or
corporation taxes resulting from or arising as a consequence of the sale by the
Vendor to the Purchaser of the Assets;     (iii)   any liabilities of the Vendor
arising under or with respect to the Sublease prior to the Effective Time; and  
  (iv)   any liabilities of the Vendor arising under or with respect to the IRAP
Agreement.

  (b)   The Vendor will indemnify and save harmless the Purchaser from and
against any Excluded Liabilities.

2.3 Chemokine Assets
The Vendor acknowledges that the equipment listed in Schedule S belongs to the
Purchaser and on or before February 28, 2007 will either be returned to the
Purchaser or purchased for $40,800 being the fair market value as determined by
Universal Appraisal Company Ltd. of Burnaby, British Columbia by the Vendor
together with GST and PST thereon. The Purchaser shall have the right to setoff
the amount due (including GST and PST) against any amount owing by it to the
Vendor, provided it agrees to remit the GST and PST thereon.
ARTICLE 3
PURCHASE PRICE
3.1 Purchase Price
The purchase price payable by the Purchaser to the Vendor for the Assets (the
“Purchase Price”) is $375,935 which is equal to the aggregate fair market value
of the Assets as of the Closing Date, as determined by Universal Appraisal
Company Ltd. of Burnaby, British Columbia.
3.2 Payment of Purchase Price
The Purchaser will pay the Purchase Price to the Vendor on the Closing Date as
follows:

  (a)   as to $125,312 by issuing a non-interest bearing promissory note due
January 10, 2007, in the form attached as Schedule B; and     (b)   as to
$250,623 by issuing an interest bearing promissory note due on the earlier of
June 30, 2007 and 3 business days after CTC completes a material financing, in
the form attached in Schedule C.

If requested by the Vendor the Purchaser will grant a security interest in the
Assets securing payment of the notes.

4



--------------------------------------------------------------------------------



 



3.3 Allocation of Purchase Price.
The Purchase Price shall be allocated among the Assets as set out in Schedule D.
ARTICLE 4
TAX MATTERS
4.1 GST Payment
The Purchaser will be liable for all GST properly payable upon and in connection
with the sale, transfer and assignment of the Assets and other transactions
contemplated herein between the Vendor and the Purchaser.
4.2 PST Payment.
The Purchaser will be liable for and will pay and remit all provincial sales
taxes (if any), registration charges and transfer fees properly payable upon and
in connection with sale, transfer and assignment of the Assets and other
transactions contemplated herein between the Vendor and the Purchaser.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
5.1 Representations and Warranties of Vendor.
The Vendor represents and warrants to the Purchaser that:

  (i)   the Vendor is a corporation duly amalgamated and existing under the laws
of British Columbia, has the power and authority to enter into this Agreement
and to carry out the transactions contemplated by this Agreement, all of which
have been duly and validly authorized by all requisite proceedings and this
Agreements constitutes a legal, valid and binding obligation of the Vendor;    
(ii)   the Vendor is the legal and beneficial owner of the Assets;     (iii)  
the Vendor has and shall, on the Closing Date, have good and marketable title to
the Assets, free and clear of all liens, charges and encumbrances; and     (iv)
  the Vendor is resident in Canada within the meaning of the Income Tax Act
(Canada).

5.2 Acknowledgment of Purchaser.
The Purchaser acknowledges that otherwise than as provided in Section 5.1 above,
the Assets are sold and transferred “as is” and that the Vendor makes no
warranty or representation as to the physical condition of the Assets or any
part thereof and any implied warranties whether pursuant to the Sale of Goods
Act or otherwise are expressly denied by the Vendor and waived by the Purchaser.

5



--------------------------------------------------------------------------------



 



5.3 Representations and Warranties of Purchaser.
The Purchaser represents and warrants to the Vendor that the Purchaser is a
corporation duly incorporated and existing under the laws of British Columbia;
the Purchaser is duly qualified to purchase and own the Assets and the Purchaser
has full power, authority and capacity to enter into this Agreement and carry
out the transactions contemplated herein.
ARTICLE 6
EMPLOYEES
6.1 Offers of Employment.
The Vendor and the Purchaser acknowledge that the Purchaser has made offers of
employment to all Employees at a remuneration equal or greater to that paid by
the Vendor prior to their termination effective December 31, 2006..
6.2 Termination by Vendor.
The Vendor covenants and agrees to take such steps as are necessary to terminate
the employment of the Employees. As between the Vendor and the Purchaser, the
Vendor is solely responsible for and will discharge all obligations and
liabilities for wages, severance pay, termination pay, notice of termination of
employment or payment in lieu of such notice, damages for wrongful dismissal or
other employee benefits or claims, including vacation and overtime pay accrued
up to the close of business on the date immediately preceding the Closing Date.
ARTICLE 7
TERMINATION OF OBLIGATIONS UNDER
DEVELOPMENT AGREEMENT
7.1 End of Research and Development Under the Agreement.
CTC and the Vendor agree that the Vendor will cease conducting research and
development activities for the benefit of CTC under the Development Agreement
after December 31, 2006 and without prejudice to payment obligations with
respect to the period prior to January 1, 2007, CTC will accordingly have no
obligation to pay for research and development conducted by the Vendor after
December 31, 2006.
7.2 Remaining Provisions of Development Agreement Unaffected.
All other provisions of the Development Agreement, and in particular the
provisions relating to Confidential Information (as defined in the Development
Agreement), remain in full force and effect except to reflect the termination of
further research and development.
7.3 Financial Statements, Books and Records.
The Vendor will provide to CTC within 60 days after the respective year ends the
Vendor’s financial statements prepared by an D&H Chartered Accountants Group for
the fiscal years ended December 31, 2006 and December 31, 2007 and permit CTC
and its advisors to inspect

6



--------------------------------------------------------------------------------



 



the books and records of the Vendor, as necessary, in order for CTC to verify
the calculation of costs.
7.4 Adjustments.
Subject to Section 7.3, CTC and the Vendor will, by February 28, 2007, adjust
all amounts due between CTC and the Vendor under the Development Agreement, for
the period from January 1, 2003 to December 31, 2006, including making a final
determination of costs and by taking into account advances made by CTC to the
Vendor, other inter-company accounts and other items which properly require
adjustment between the parties.
7.5 Delivery of Items.

  (a)   The Vendor agrees to deliver to CTC, or the Purchaser, as the case may
be, all Confidential Information (as defined in the Development Agreement), Work
Product (as defined in the Development Agreement) and studies, tests and
electronic files and work-in-progress as well as notes, writings, documents and
other materials related to the Work Product (collectively, the “Delivery
Items”).     (b)   The Vendor will make delivery of all Delivery Items, as set
out in paragraph (a) above, on or before January 10, 2007 (the “Delivery Date”).
In the event that the Vendor inadvertently fails to deliver anything that would
reasonably be considered a Delivery Item by the Delivery Date, the Vendor agrees
and covenants that the Vendor will not use in any way, or convey, assign or
transfer in any way to a third party, such Delivery Item. The Vendor will
safeguard and hold such Delivery Item in trust for the benefit of CTC until such
time as CTC requests delivery of the Delivery Item.

7.6 Non-Competition.
The Vendor shall not, for a period of five (5) years following the Closing Date,
throughout the world, directly or indirectly, as an owner, agent, contractor,
consultant, or otherwise, enter into any business or activities in competition
with the present business of the Purchaser or CTC, namely research and
development of chemokine agonists and antagonists in the treatment of cancer or
for the purpose of stem cell mobilization, neutrophils mobilization or platelets
mobilization; and the use of chemokine agonists or antagonists in the growth and
stimulation of stem cells or white blood cells and also specifically including
any business or activities relating to research and development and that are
identical or substantially similar to the ones performed under the Development
Agreement.
7.7 Non-Solicitation.
The Vendor agrees that, for a period of five (5) years following the Closing
Date, it will not knowingly, either directly or indirectly, solicit, accept or
engage the services or assistance, financial or otherwise of any Employee or
other employees of the Purchaser or CTC for itself or for any other person in
respect of any business operation.

7



--------------------------------------------------------------------------------



 



7.8 Equitable Remedies.
The Vendor acknowledges and agrees that a breach by it of any of the covenants
contained in this Article 7 or the covenants in the Development Agreement
relating to Confidential Information (as defined in the Development Agreement)
might result in damages to CTC or the Purchaser and that CTC or the Purchaser
may not adequately be compensated for such damages by monetary award.
Accordingly, the Vendor agrees that, in the event of any such breach, in
addition to any other remedies available to CTC and the Purchaser at law or in
equity, CTC or the Purchaser, as the case may be, will be entitled to apply to a
court of competent equitable jurisdiction for such relief by way of restraining
order, injunction, decree or otherwise, as may be appropriate to ensure
compliance with the provisions of this Article 7 and the covenants in the
Development Agreement relating to Confidential Information (as defined in the
Development Agreement).
7.9 Mediation/Arbitration.

  (a)   The Vendor and the CTC will work in good faith to attempt to reach
agreement on all issues covered by this Article 7 and failing such agreement by
February 28, 2007, will work in good faith to resolve any disputes that arise
under this Article 7. Where a dispute arises out of or in connection with this
Article 7 that cannot be resolved by the parties, the parties agree to seek an
amicable settlement of that dispute by mediation and, if necessary, arbitration.
    (b)   If good faith efforts to resolve the dispute have not been successful,
either party may refer a dispute to mediation by providing written notice to the
other party. If the parties cannot agree on a mediator within fifteen (15) days
of receipt of the notice to mediate, then either party may make application to
the British Columbia Mediator Roster Society to have one appointed. The
mediation will be held in Vancouver, B.C., in accordance with the British
Columbia International Commercial Arbitration Centre’s (the “BCICAC”) “Mediation
Procedures for Cases under the BCICAC Rules”, and the costs of mediation will be
shared equally between the parties.     (c)   Where mediation is not successful
in resolving a dispute and the mediator has been inactive for forty-five
(45) days after the mediation, either party may refer the dispute for final and
binding resolution by arbitration by providing written notice to the other
party. If the parties cannot agree on an arbitrator within thirty (30) days of
receipt of the notice to arbitrate, then either party may make application to
the British Columbia Arbitration & Mediation Institute to appoint one. The
arbitration will be held in Vancouver, B.C., in accordance with the BCICAC’s
“Shorter rules for Domestic Commercial Arbitration”, and the costs of
arbitration will be shared equally between the parties.

8



--------------------------------------------------------------------------------



 



ARTICLE 8
CONDITIONS
8.1 Conditions for the Benefit of the Purchaser.
The sale by the Vendor and the purchase by the Purchaser of the Assets is
subject to the following conditions, which are for the exclusive benefit of the
Purchaser and which are to be performed or complied with at or prior to the
Closing Date:

  (a)   the representations and warranties of the Vendor set forth in
Section 5.1 will be true and correct on the Closing Date with the same force and
effect as if made at and as of such time;     (b)   no action or proceeding in
Canada will be pending or threatened by any person, government, governmental
authority, regulatory body or agency to enjoin, restrict or prohibit the sale
and purchase of the Assets contemplated hereby;     (c)   all necessary steps
and proceedings, including the due authorization of the transactions by the
directors and if necessary, the shareholders of the Vendor, will have been taken
to permit the Assets to be duly and regularly transferred to, and the
registrable Assets registered in the name of, the Purchaser free and clear of
all charges, liens and encumbrances and any other rights of others;     (d)  
the Vendor will have terminated all contracts, whether written or oral, with the
Employees;     (e)   the Vendor will have executed any instrument, document or
certificate necessary to effect a partial assignment of the Sublease,
substantially in form set out in Schedule E and received the consent of the
landlord therefor; and     (f)   the Vendor will have delivered to the Purchaser
all other documents and assurances as reasonably requested by the Purchaser to
more effectively complete the transactions herein provided for.

8.2 Conditions for the Benefit of the Vendor.
The sale by the Vendor and the purchase by the Purchaser of the Assets is
subject to the following conditions, which are for the exclusive benefit of the
Vendor and which are to be performed or complied with at or prior to the Closing
Date:

  (a)   the representations and warranties of the Purchaser set forth in
Section 5.3 will be true and correct on the Closing Date with the same force and
effect as if made at and as of such time; and     (b)   the directors of the
Purchaser and CTC will have approved the transactions contemplated herein.

9



--------------------------------------------------------------------------------



 



ARTICLE 9
GENERAL
9.1 Risk.
The Assets will be at the risk of the Vendor until the Effective Time.
9.2 Transfer Documents.
Each of the Vendor and the Purchaser will deliver or cause to be delivered on
the Closing Date or within a reasonable time thereafter all deeds, documents of
title, conveyances, bills of sale, transfers, assignments, declarations of
trust, acknowledgements, consents, indentures and other instruments and
documents necessary or desirable to effect the transfer of the Assets to the
Purchaser and to obtain all necessary consents and approvals, if any, in
connection therewith or in respect thereof.
9.3 Time.
Time shall be of the essence of this Agreement and the transactions contemplated
in this Agreement notwithstanding the extension of any of the dates under this
Agreement.
9.4 Further Assurances.
Each of Vendor and the Purchaser will at any time and from time to time execute
and deliver such further agreements, instruments and documents and do all such
acts and things as may be necessary or desirable to give full effect to the
meaning and intent of this Agreement.
9.5 Enurement.
This Agreement will enure to the benefit of and be binding upon the parties and
upon their respective successors and assigns.
9.6 Counterparts/Facsimile Transmission.
This Agreement may be executed in several counterparts, each of which when
executed by any of the parties will be deemed to be an original and such
counterparts will together constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile transmission.
9.7 Schedules
The Schedules attached to this Agreement form part of this Agreement.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this Agreement on the date first
appearing above.

          GLOBE LABORATORIES INC.    
 
       
By:
  /s/ Hassan Salari
 
Authorized Signatory    

          CHEMOKINE THERAPEUTICS (B.C.) CORP.    
 
       
By:
  /s/ Hassan Salari
 
Authorized Signatory    

          CHEMOKINE THERAPEUTICS CORP.    
 
       
By:
  /s/ Bashir Jaffer
 
Authorized Signatory    

11



--------------------------------------------------------------------------------



 



SCHEDULE A
ASSETS
Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
FURNITURE AND FIXTURES
       
1- Double pedestal desk
    275  
1- Bookcase and key pad tray
    100  
1- Storage cabinet
    100  
1- Guest chair
    100  
1- Microwave
    50  
1- Desk, bookcase, chair (New Lab, Ahmed)
    750  
1- Fridge/microwave combo
    150  
1- Leather chair (Room 204, Donald)
    60  
1- Fridge
    150  
1- Shredder
    100  
1- Lot of 3 file cabinets - 5 drawer lateral
    950  
1- Artificial plant
    100  
1- Lot of 2 storage cabinet
    250  
1- Desk
    140  
1- Desk
    140  
1- Lot of 4 bookcases, 1 chair
    500  
1- Lot of 5 paper towel holders
    250  
1- Portable heater
    50  
1- Dividers for office
    170  
1- Lab chair
    700  
1- Desk/workstation
    450  
1- Evolution chair
    80  
1- Lot of 3 - DCX Mira desks
    400  
 
       
Total Furniture and Fixtures to be purchased by Chemokine
    6,015  

12



--------------------------------------------------------------------------------



 



Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
COMPUTER HARDWARE
       
1- Cell phone
    50  
1- Fax machine
    50  
1- Computer printer
    200  
1- Palm top (hand-held device) Palm Pilot
    50  
1- Computer equipment
    200  
1- Samsung fax machine
    150  
1- Computer equipment
    500  
1- Computer
    100  
1- Monitor
    50  
1- Computer
    100  
1- Laptop battery
    0  
1- Floppy drive — external
    10  
1- Computer for chemistry office
    300  
1- Monitors, printer
    150  
1- Monitor
    100  
1- Printers
    50  
1- Printer, phone
    100  
1- Phone
    50  
1- Phone
    50  
1- HP printer
    50  
1- Canon Digital Camera (camera stolen in April, 2005)
    0  
1- HP Scanjet 5590 scanner
    100  
1- Scanner
    10  
1- Canon DV Camcorder ZR500
    200  
1- Digital Recorder SN 573601
    50  
1- Backup Unit - 1 Pine 250GB RJ45 HD
    50  
1- Sandisk 2.0 GB Cruzer Micro M2
    20  
 
       
Total Computer Hardware to be purchased by Chemokine
    2,740  

13



--------------------------------------------------------------------------------



 



Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
COMPUTER SOFTWARE
       
1- Adobe Acrobat V 5.0
    0  
1- Microsoft Project 2002
    0  
1- Microsoft Office Pro
    0  
1- Lab software
    0  
1- Quickbooks
    0  
1- Microsoft Office x 2
    0  
1- Acrobat, Office, Int. Security
    0  
1- Chemistry Draw and Bio Draw
    200  
1- Returned Bio Draw
    0  
1- Prism 4 for Windows
    200  
1- Norton Internet Security for Microsoft Office
    0  
1- Microsoft Project and Microsoft Office
    0  
1- ChemDraw
    200  
1- Microsoft Office
    0  
1- Endnote v9
    0  
1- Lot of 11 Microsoft XP Pro Licenses
    0  
1- Lot of 5 - Server Client Access Licenses
    0  
1- Microsoft Office — Mac Student Teacher Ed.
    0  
1- Microsoft Office Professional
    0  
1- EndNote V 9.0 for Mac
    200  
1- Prism 4 for Mac
    200  
1- Set of 3 of 5 server licenses, 3 copies Microsoft Office, 1c
    0  
1- Sonicwall firewall upgrade
    200  
1- Microsoft Office Small Business Edition
    0  
 
       
 
    1,200  

14



--------------------------------------------------------------------------------



 



Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
Tenants Improvements
       
 
       
1 - Lot of tenant improvements to the Chemistry and Biology laboratories
consisting of 1,800 sq.ft. of interior partitions with gyproc walls taped and
painted 273 sq.ft. sound board, 8 doors, 73 sq. ft. of interior glazing, 10
ceiling mounted fluorescent “in use” lighted sign, approx. 20 wired outlets
consisting of standard outlets GFI and 240 volt outlets and including security
system. Technical wiring consisting of data runs and drops, IT cabling,
telephone and hub installations, with wall jacks and outlets. Included are
exhaust hoods with vents to atmosphere, high voltage ceiling exhaust fan and
kitchen cabinets with stainless steel sink. The cost of demolition is not
included.
    47,000  

15



--------------------------------------------------------------------------------



 



Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
Leased Equipment to be purchased by Chemokine
       
1- Aggregometer
    10,000  
 
       
Total Leased Equipment
    10,000  

16



--------------------------------------------------------------------------------



 



Chemokine Therapeutics Corp.
405-6190 Agronomy Road, Vancouver, BC

              December 18, 2006       Market Value     “In Use”
EQUIPMENT
       
 
       
Animal Unit
       
1- Nuaire Laminar Flow Hood Serial # 101351091405 Model NV 301-430 50” wide
floor model
    3,000  
1- Sartorious Balance, Top load Model TE1502S Serial #17656810
    1,000  
1- Transport Cart 4-wheel 18” x 31” FG IU/S
    200  
1- Flexible arm halogen lamp
    40  
1- Rodent Restrainer Plus Labs 541 RR
    50  
1- Rodent Injector Plus Labs 561 RC
    160  
1- Fixture with lamp model 750 - 001 Serial # 011 250 volts Entellus Inspection
lamp
    100  
 
       
Centrifuge
       
1- Custom Cabinet for centrifuge 30 1/2” x 34 x 24” Plam – 4 full suspension
drawers
    900  
1- Adapter & Metal plate for centrifuge for balance
    400  
 
       
Flex Station
       
1- Molecular Devices and Flex Station 384 - 3 drawers complete with software
Serial #FXX01639
    70,000  
1- Emax with software, microplate reader and filter lens Serial #E11336
    6,000    
Freezers/Refrigerators
       
1- Sanyo Freezer MDF-293 Ultra Low Serial #10808229
    5,000  
1- RVT4104 Refrigerated Vapor Trap Serial #041400340-1G
    2,500  
 
       
Gilson Analytical HPLC
       
1- Chamber valve
    30  

17



--------------------------------------------------------------------------------



 



              December 18, 2006       Market Value     “In Use”
EQUIPMENT Contd.
         
Gilson Preparative HPLC consisting of:
       
1- 334 pump Serial #380K2D432
333 pump Serial #380K2C410
306 pump Serial #123568
811C Dynamic Mixer 369DST119
807 Manomeric Module Serial #360K3S397
FC204 Fraction Collector Serial #17005B044
Vydac Protein & Peptide C18 Column Cat:
218TP1520100 Lot EO10308-1-S
    90,000  
 
       
Individual Equipment
       
1- Drew Scientific Hemavet 850 FS Serial #HV02588
    8,000  
Labconco Equipment large
       
1- Labconco Guardian Airflow Monitor (LED System) counter top model Cat 3950401
Serial #050942940B
    3,000  
1- Labconco Lyophilizer 12L (Cascade purge) Freeze Dry System Serial #030706851A
    15,000  
1- Labconco Flask Scrubber Serial #041128245P
    6,000  
1- Hook-up of Dishwasher (valve with dishwasher)
    0  
 
       
Peptide Synthesizers
       
1- Symphony Peptide Synthesizer Serial #3789
    80,000  
 
       
Pipettors
       
1- Pipet Aid Falcon Express, portable Serial #105194
    500  
1- Pipettor Rack Plastic rack
    100  
1- VW R 20/200 pipettes Serial #442254565
    500  
1- VWR 1/2 pipettes Serial #542210271
    500  
 
       
Single Channel Pipettes
       
1- Finnpipette Labsystems 4500 Serial #67264
    500  
 
       
Tissue Culture Room
       
1- Labconco Purified Delta Class A2 & stand Serial #41230755 Class II Bis Safety
cab Delta series Model
#36208/36209 50” wide
    5,000  
1- Rollerbase for Sanyo incubators, spray coat finish
    400  

18



--------------------------------------------------------------------------------



 



              December 18, 2006       Market Value     “In Use”
EQUIPMENT Contd.
         
Others
       
1- Tube Cutter
    100  
1- R-114 Rota vapour (BUCH)
    2,000  
1- pH meter, hand-held Serial #5694
    1,200  
1- VWR Heatlock analog with tapered hole - 20 hole Serial #51214004
    200  
1- 6.0 Chromatotgraphy Column
    500  
1- Cart wheeled 3 tier FG & chrome
    100  
 
       
Miscellaneous
       
1- Fisher Isotemp 210 waterbath/Immersion Heater Serial #911N1451
    900  
1- Stainless steel dishwashing pegboard
    500  
1- Stainless steel dishwashing pegboard 2
    500  
1- Welch Vacuum pump lab style model 400-1901
    500  
1- F.S.T. Self Regulatory heat pad
    600  
1- 2 pair of laser goggles Noir Laser Co.
    300  
1- Fischer Oven Thelmco MDL Gas temp 2 dr
    1,200  
1- Glove Box Mobile Stand Cat #VWR 15202-524
    1,000  
1- Bone Removal Plier FST 16025-14, Germany
    200  
1- Binding Machine GBC Combined Model C110e
    300  
 
       
Total of Equipment to be purchased by Chemokine
    308,980  

19



--------------------------------------------------------------------------------



 



SCHEDULE B
FORM OF PROMISSORY NOTE
January 1, 2007
          FOR VALUE RECEIVED, the undersigned does hereby unconditionally
promise to pay to or to the order of GLOBE LABORATORIES INC. (the “Holder””) at
such place as the Holder may from time to time direct in writing, the principal
amount of $125,312 (the “Principal Amount”) in lawful currency of Canada.
          The Principal Amount shall be payable on January 10, 2007. No interest
shall accrue on the Principal Amount.
          The Principal Amount may be paid, in whole or in part, at any time
from time to time, without notice, bonus or penalty.
          Presentment, protest, notice of protest and notice of dishonour of
this Promissory Note are hereby waived. This Promissory Note is not assignable.

          CHEMOKINE THERAPEUTICS (B.C.) CORP.
 
       
By:
       
 
       
 
  (Authorized Signatory)    

20



--------------------------------------------------------------------------------



 



SCHEDULE C
FORM OF PROMISSORY NOTE
January 1, 2007
          FOR VALUE RECEIVED, the undersigned does hereby unconditionally
promise to pay to or to the order of GLOBE LABORATORIES INC. (the “Holder””) at
such place as the Holder may from time to time direct in writing, the principal
amount of $250,623 (the “Principal Amount”) in lawful currency of Canada and to
pay interest at the rate of five per cent (5%) per annum calculated monthly not
in advance on the principal amount from time to time remaining unpaid..
          The Principal Amount and interest shall be payable on June 30, 2007.
          The Principal Amount and interest may be paid, in whole or in part, at
any time from time to time, without notice, bonus or penalty.
          Presentment, protest, notice of protest and notice of dishonour of
this Promissory Note are hereby waived. This Promissory Note is not assignable.

          CHEMOKINE THERAPEUTICS (B.C.) CORP.
 
       
By:
       
 
 
 
(Authorized Signatory)    

21



--------------------------------------------------------------------------------



 



SCHEDULE D
PURCHASE PRICE ALLOCATION

        Asset   Fair Market Value
Furniture and Fixtures
    6,015
Computer Hardware
    2,740
Computer Software
    1,200
Leasehold Improvements
    47,000
Leased Equipment
    10,000
Equipment
    308,980
 
     
 
    375,935

22



--------------------------------------------------------------------------------



 



SCHEDULE E
PARTIAL ASSIGNMENT OF SUBLEASE
PARTIAL ASSIGNMENT OF SUBLEASE
GERALD McGAVIN BUILDING
UNIVERSITY OF BRITISH COLUMBIA
THIS ASSIGNMENT dated for reference December ______, 2006
AMONG:
GLOBE LABORATORIES INC.
(“Globe”)
AND:
CHEMOKINE THERAPEUTICS (B.C.) CORP.
(“Chemokine”)
AND:
DISCOVERY PARKS TRUST by its trustee Discovery Parks
Incorporated
(the “Landlord”)
WHEREAS:
A. Pursuant to a Sub-Lease dated June 23, 2000 (the “Sublease”), the Landlord
leased to Globe (as assignee of Chemokine Therapeutics (B.C.) Corp.) Suite 202
and Suite 208 in the Gerald McGavin Building located at 2386 East Mall,
University of British Columbia, Vancouver, BC (the “Building”);
B. Pursuant to an Amendment of Lease dated September 1, 2001, the Landlord
leased to Globe additional premises being Suite 204 of the Building;
C. Pursuant to a Renewal of Lease dated May 1, 2002, the Term was extended until
July 31, 2003;
D. Pursuant to a Renewal of Lease dated July 17, 2003, the Term was extended
until July 31, 2004;

23



--------------------------------------------------------------------------------



 



E. Pursuant to an Amendment and Extension of Lease dated July 23, 2004, the Term
was extended until July 31, 2005, and the Landlord leased to Globe additional
premises being Suite 304 of the Building;
F. Pursuant to an Amendment and Extension of Lease dated January 3, 2005 (the
“Jan 2005 Amendment”), the Term was extended to July 31, 2007, and the Landlord
leased to Globe the following additional premises in the Building:

  1.   Suite 302 being 1,206 square feet; and     2.   Suite 303 being 1,494
square feet;

and Suite 202 (comprising 1,335 square feet) and Suite 204 (comprising 660
square feet) of the Building were both surrendered by Globe to the Landlord, for
a total net additional premises of 705 square feet;
G. Pursuant to the Jan 2005 Amendment, Globe also agreed to surrender to the
Landlord its lease of Suite 208 of the Building being Globe’s then-current
office space upon relocating its office space to the “Technical Enterprise
Facility 3” (TEF3) building on the University of British Columbia campus.
Pursuant to a Sub-Lease dated May 6, 2005 between the Landlord and Chemokine
Therapeutics (B.C.) Corp. (an affiliate of Globe), Globe’s office space was
relocated to premises on the fourth floor of the TEF3 building, and accordingly,
Globe surrendered to the Landlord its lease of Suite 208 of the Building;
H. Pursuant to an Amendment of Lease dated May 3, 2005, the Landlord leased to
Globe additional premises being Suite 305 of the Building;
I. Pursuant to a Sub-lease Amendment Agreement dated March 24, 2006, the
Landlord leased to Globe additional premises being Suite 307 of the Building;
J Pursuant to an Extension and Amendment of Sub-lease Agreement dated for
reference December 13, 2006, the Term was extended until July 31, 2008. For
greater certainty the Landlord currently leases to Globe the Premises comprised
of Suites 302, 303, 304, 305 and 307 of the Building for a Term expiring on
July 31, 2008; and
K. Globe wishes to assign Globe’s interest in the Sublease with respect to
Suites 302, 303, 304 and 305, comprising 5,404 square feet (the “Assigned
Premises”) to Chemokine for the balance of the Term.
KNOW THEREFORE in consideration of the covenants and consent contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each of the parties, the parties agree as follows:

24



--------------------------------------------------------------------------------



 



SCHEDULE F1.0 DEFINED TERMS
     Except as otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to those terms in the Sublease. The term
“Sublease” shall mean the Sublease and all amendments and extensions thereto.
SCHEDULE G2.0 TENANT’S COVENANTS
     In this agreement (the “Agreement”), the expression “Tenant’s Covenants”
means all obligations of Globe as tenant of the Premises under the Sublease or
as may be established by law and, without limiting the generality of the
foregoing, includes the obligation to pay Basic Rent, Rent, and all other
payments owing to the Landlord under the Sublease, whether characterized as Rent
or not, and all other obligations of a tenant under the Sublease, whether
expressed as conditions, covenants, provisos, representations, undertakings, or
warranties.
SCHEDULE H3.0 EFFECTIVE DATE
     In this Agreement, the expression “Effective Date” means January 1, 2007.
SCHEDULE I4.0 ASSIGNMENT
     As of and effective on the Effective Date, Globe assigns to Chemokine all
of Globe’s right, title, and interest in and to the Sublease as it pertains to
the Assigned Premises, subject to payment by Chemokine of Rent reserved in the
Sublease and the observance and performance of the other Tenant’s Covenants with
respect to the Assigned Premises only.
SCHEDULE J5.0 ASSIGNOR’S REPRESENTATIONS AND WARRANTIES
     Globe represents and warrants to Chemokine that:

  (a)   the Sublease is good, valid, and subsisting and that the Tenant’s
Covenants have been and will to the Effective Date be duly observed and
performed by Globe;     (b)   Globe now has absolute authority to assign the
Sublease and the interest of Globe in the Assigned Premises in the manner
aforesaid according to the true intent and meaning of this Agreement; and    
(c)   subject to payment of the Rent reserved in the Sublease and observance and
performance of the other Tenant’s Covenants by Chemokine with respect to the
Assigned Premises, Chemokine may enter the Assigned Premises for the balance of
the Term for its own use and benefit, without any interruption by Globe or any
person, firm, or corporation claiming under it.

25



--------------------------------------------------------------------------------



 



SCHEDULE K6.0 GLOBE’S INDEMNITIES
6.1 Globe indemnifies and will hold harmless Chemokine from all actions, suits,
costs, losses, damages, charges, and expenses for or in respect of the
performance of the Tenant’s Covenants with respect to the Assigned Premises for
the period up to the Effective Date.
SCHEDULE L7.0 CHEMOKINE’S COVENANTS
     During the balance of the Term and any renewal thereof, Chemokine will:

  (a)   pay the Rent reserved at the times and in the manner provided in the
Sublease with respect to Assigned Premises;     (b)   not assign the Sublease or
sublet or part with possession of the Assigned Premises or any part thereof
without the prior written consent of the Landlord, requested and granted in
accordance with the Sublease;     (c)   perform all of the other Tenant’s
Covenants as if Chemokine was the tenant originally named in the Sublease with
respect to the Assigned Premises; and     (d)   indemnify and save harmless
Globe from all actions, suits, costs, losses, damages, charges, and expenses for
or in respect of any breach by Chemokine of the Tenant’s Covenants with respect
to the Assigned Premises arising on and after the Effective Date.

SCHEDULE M8.0 CONSENT
     The Landlord hereby consents to the assignment contained in this Agreement.
SCHEDULE N9.0 LIMITATION OF CONSENT
     The consent of the Landlord contained in this Agreement is restricted to
the assignment set forth in this Agreement and the Landlord’s consent herein
will not be deemed to be a consent to or waiver of the requirement for the
Landlord’s consent to any further or other assignment of the Sublease or
subletting or parting with possession of the Premises or any part thereof.
SCHEDULE O10.0 SURVIVAL OF PROVISIONS
     The provisions of the Sublease will survive the execution and delivery of
this Agreement and will not merge in this Agreement.

26



--------------------------------------------------------------------------------



 



SCHEDULE P11.0 FURTHER ASSURANCES
     Each party will, at all times hereafter at the request and cost of any
other party, execute such further and other documents as such other party may
reasonably require in order to evidence or give effect to the terms of this
Agreement.
SCHEDULE Q12.0 AMENDMENT OF SUBLEASE
     The Sublease will be deemed to be amended hereby with all necessary changes
being made to incorporate and give effect to the provisions hereof. Save as
amended hereby, the parties acknowledge that the Sublease is otherwise
unchanged, and that as amended hereby, the Sublease is in full force and effect,
in accordance with its terms.
SCHEDULE R13.0 ENUREMENT
     This Agreement will enure to the benefit of and be binding upon the parties
and their respective heirs, administrators, personal representatives,
successors, and assigns.
IN WITNESS WHEREOF the parties executed this Agreement as of the date first
above written.

          DISCOVERY PARKS TRUST, by its Trustee     Discovery Parks Incorporated
   
 
       
Per:
  /s/ Mark Betteridge     
 
       
 
  Authorized Signatory    
 
       
Per:
       
 
       
 
  Authorized Signatory    
 
        GLOBE LABORATORIES INC.    
 
       
Per:
  /s/ Hassan Salari     
 
       
 
  Authorized Signatory    
 
       
Per:
       
 
       
 
  Authorized Signatory    

27



--------------------------------------------------------------------------------



 



          CHEMOKINE THERAPEUTICS (B.C.) CORP.    
 
       
Per:
  /s/ Hassan Salari     
 
       
 
  Authorized Signatory    
Per:
       
 
       
 
  Authorized Signatory    

28



--------------------------------------------------------------------------------



 



SCHEDULE S
CHEMOKINE ASSETS

              December 18, 2006     Market Value     “In Use”
EQUIPMENT TO BE PURCHASED BY GLOBE
       
 
       
Molecular Biology
         
1- Biologic F40 Duoflow Serial #476 BR 0110
    22,000  
1- Biologic Biofrac base unit, rack & fittings Serial #496 BR 02716
    3,500  
1- Mycycler Thermal cycler system Serial #580 BR 3992
    3,000  
1- Floor Shaker, rotor Serial # 06U 608
    7,500  
1- Shaker - 8400 Stirred Cell
    1,000  
1- 450 Sonifier - 450 Watts
    1,800  
1- Ice Flaker consisting of Scottsman ice machine and filter
    2,000  
 
       
Total Equipment to be purchased by Globe
    40,800  
Rounded to the nearest $100
    40,800  

29



--------------------------------------------------------------------------------



 



PROMISSORY NOTE
January 1, 2007
          FOR VALUE RECEIVED, the undersigned does hereby unconditionally
promise to pay to or to the order of GLOBE LABORATORIES INC. (the “Holder””) at
such place as the Holder may from time to time direct in writing, the principal
amount of $125,312 (the “Principal Amount”) in lawful currency of Canada.
          The Principal Amount shall be payable on January 10, 2007. No interest
shall accrue on the Principal Amount.
          The Principal Amount may be paid, in whole or in part, at any time
from time to time, without notice, bonus or penalty.
          Presentment, protest, notice of protest and notice of dishonour of
this Promissory Note are hereby waived. This Promissory Note is not assignable.

        CHEMOKINE THERAPEUTICS (B.C.) CORP.
    By:   /s/ Hassan Salari      (Authorized Signatory)             

30